           Case 1:06-cv-02773-CCB Document 682 Filed 04/27/21 Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

 COALITION FOR EQUITY AND                      *
 EXCELLENCE IN MARYLAND
 HIGHER EDUCATION, et al.,                     *

                Plaintiffs,                    *       Civil Action No. CCB-06-cv-2773
        v.                                     *

 MARYLAND HIGHER EDUCATION                     *
 COMMISSION, et al.,
                                               *
                Defendants.
                                               *

*      *       *      *       *     *      *       *      *      *      *      *      *

                    JOINT MOTION FOR INDICATIVE RULING

       Pursuant to Federal Rule of Civil Procedure 62.1 and the attached conditional

settlement agreement, and in light of changed circumstances, the Parties respectfully

request that this Court issue an indicative ruling stating that if the case is remanded by the

Court of Appeals, this Court will issue an order holding that the commitments set forth in

the conditional settlement agreement fully cure any Maryland policy of unnecessary

program duplication traceable to de jure segregation, thereby fully and finally resolving

the above-captioned lawsuit.


       Ordinarily, a notice of appeal transfers jurisdiction of a case to the court of appeals

and strips a district court of jurisdiction to rule on matters involved in the appeal. Doe v.

Pub. Citizen, 749 F.3d 246, 258 (4th Cir. 2014). Where a district court cannot issue a ruling

because it has been divested of jurisdiction by a pending appeal, it may nonetheless issue

an indicative ruling indicating that it would do so if the court of appeals remanded for such
        Case 1:06-cv-02773-CCB Document 682 Filed 04/27/21 Page 2 of 4



a purpose. See Fed. R. Civ. P. 62.1 (“If a timely motion is made for relief that the court

lacks authority to grant because of an appeal that has been docketed and pending, the court

may . . . state . . . that it would grant the motion if the court of appeals remands for that

purpose . . . .”); see In re: Under Armour Securities Litigation, 815 Fed. Appx. 748, 749

(4th Cir. 2020) (remanding pursuant to district court’s issuance of an indicative ruling

under Fed. R. Civ. P. 62.1); see also 11 Charles Alan Wright et al., Federal Practice &

Procedure § 2911 (3d ed.) (discussing Rule 62.1). 1


       Equitable considerations strongly favor granting the requested relief here. The

parties have reached a resolution of their dispute, contingent on a judicial determination

that the settlement cures any Maryland policy of unnecessary program duplication

traceable to de jure segregation of public higher education institutions. Settlement of civil

disputes is favored, to promote “great saving in judicial time and services.” Central

Wesleyan College v. W.R. Grace & Co., 6 F.3d 177, 185 (4th Cir. 1993) (quoting In re A.H.

Robbins Co., Inc., 880 F.2d 709, 740 (4th Cir. 1989)). In the present suit, both this Court

and the Fourth Circuit have urged the parties to reach a settlement of the dispute. Indeed,

after hearing oral argument of the matter, the Fourth Circuit ordered the parties into

mediation, declaring its “firm conviction that this case can and should be settled.



1
 Rule 62.1 works in concert with Federal Rule of Appellate Procedure 12.1, which together
contemplate a coordinated procedure between the district court and appellate court in
determining a party’s motion for relief that is otherwise barred pending appeal. Pursuant
to FRAP 12.1, if the district court states that it would grant the motion, the court of appeals
may then “remand for further proceedings but retains jurisdiction unless it expressly
dismisses the appeal.”

                                             -2-
        Case 1:06-cv-02773-CCB Document 682 Filed 04/27/21 Page 3 of 4



Otherwise, the parties will likely condemn themselves to endless years of acrimonious,

divisive, and expensive litigation that will only work to the detriment of higher education

in Maryland.” Doc. 76 at 3, Coalition for Equity and Excellence in Md. Higher Ed. v. State

of Md., No. 17-2418 (4th Cir. Jan. 2, 2019); see also ECF 382 at 59 (“the court strongly

suggests that the parties enter mediation”). The terms of the conditional settlement

agreement have been developed through the State’s legislative process in consultation with

Plaintiffs, and this agreement is supported by all parties. Accordingly, the relief now

requested by the parties is clearly in the public interest.


       For the foregoing reasons, the Court should issue an indicative ruling stating that if

the case is remanded by the Court of Appeals, this Court will issue an order providing that

the commitments set forth in the conditional settlement agreement fully cure any Maryland

policy of unnecessary program duplication traceable to de jure segregation, thereby fully

and finally resolving the above-captioned lawsuit.




                                              -3-
       Case 1:06-cv-02773-CCB Document 682 Filed 04/27/21 Page 4 of 4



      Respectfully submitted,



/s/ Michael D. Jones                      BRIAN E. FROSH
MICHAEL D. JONES (Bar No. 08634)          Attorney General of Maryland
KIRKLAND & ELLIS LLP
655 Fifteenth Street, N.W.
Washington, D.C. 20005                    /s/Jennifer A. DeRose
Telephone: (202) 879-5000                 STEVEN M. SULLIVAN (Bar No. 24930)
Email: mjones@kirkland.com                JENNIFER A. DEROSE (Bar No. 28374)
                                          Assistant Attorney General

                                          Office of the Attorney General
JON GREENBAUM                             200 St. Paul Place, 17th Floor
GENEVIEVE BONADIES TORRES                 Baltimore, Maryland 21202-2021
Lawyers’ Committee for Civil Rights       jderose@oag.state.md.us
Under Law                                 (410) 576-6318
1401 New York Avenue, N.E., Suite 400
Washington, DC 20005                      Attorneys for Defendants
Telephone: (202)662-8600
Email:
jgreenbaum@lawyerscommittee.org

Attorneys for Plaintiffs




                                        -4-
